Alan M. Flum
1286 Rockinghorse Ln
Lake Oswego OR 97034

In re Application of: 	 :
	Gregory Header	 :	RESPONSE TO PETITION
Application No. 16/460,909	 :	 UNDER 37 C.F.R. § 1.59
Filed: July 2, 2019	 :	
For: DUAL TROLLEY FOR HINGED	      :
        PANELS AND SEGMENTED TRACKS	 :


This is a decision on the petition under 37 CFR § 1.59(b), filed June 27, 2020 to expunge information from the above identified application.

The petition is GRANTED.
Petitioner requests that the Proprietary documents submitted on June 27, 2020 are considered to be proprietary information and that they be expunged from the record if not found to be material to the patentability of the application.  The proprietary documents were filed in accordance with MPEP 724.02.  The proprietary documents were the YouTube Video Non-Patent Literature documents 1-3, filed on the IDS of June 27, 2020.

A petition under 37 CFR 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted;
(D)     	a statement that the petition to expunge is being submitted by, or on behalf of,
the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b).

The information in question has been determined by the undersigned to not be material to the examination of the instant application.

As the above conditions have been met, the requested material has been expunged; however, the material will not be returned to the Applicants.  The obligation to return documents was removed 

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.

Any inquiry regarding, this decision should be directed to Brian Glessner at (571) 272-6754.



____/Daniel Troy/_________
Daniel Troy, Acting Director
Technology Center 3600
(571) 270-3742


DT/jr:  1/20/2022